Exhibit 10.3

UNITED RENTALS, INC.
RESTRICTED STOCK UNIT DEFERRAL PLAN
(as amended and restated effective December 16, 2008)

Preamble

                    This United Rentals, Inc. Restricted Stock Unit Deferral
Plan (the “Plan”) is an unfunded deferred compensation arrangement designed to
attract and retain a select group of employees of United Rentals, Inc. (the
“Company”). The Plan originally was adopted in 2004 and was amended and restated
in December 2008 to comply with the provisions of section 409A of the Internal
Revenue Code of 1986, as amended.

                    The Company maintains the United Rentals, Inc. 2001 Senior
Stock Plan which allows for the grant of restricted stock unit awards (“Awards”)
to officers and directors of the Company. The purpose of this Plan is to enable
personnel who receive such Awards to elect to defer receipt of the voting common
stock of the Company (the “Company Stock”) payable upon the vesting and
settlement of such Award.

1.   Definitions

                    1.1   “Award Proceeds” means the cash or Company Stock
distributed upon the vesting of an Award.

                    1.2   The “Credit Date” for any deferred Award Proceeds
shall mean the date, determined by the Company, within five(5) business days
following the vesting date for an Award with respect to which the Award Proceeds
have been deferred hereunder on which the Company shall credit such deferred
amounts to a Subaccount pursuant to Section 3 herein.

                    1.3   “Deferral Election Form” shall mean a written notice
to be completed by a potential Participant and delivered to the Company
indicating a desire to defer all or a portion of such potential Participant’s
Award Proceeds for an Award and setting forth the information described in
subsection 2.3 herein (a form of which is attached hereto as Exhibit A).

                    1.4   “Deferral Period” shall mean the period commencing on
the applicable vesting date for any particular Award, delineated in full
one-year increments not longer than ten (10) years, with respect to which a
Participant has chosen to defer any portion of his or her Award Proceeds.

                    1.5   “Deferred Stock Units” shall mean the stock units into
which the deferred amounts credited to a Subaccount are delineated pursuant to
Section 4 herein.

                    1.6   The “Distribution Date,” with respect to any
Participant’s deferred Award Proceeds for any Award, shall mean the date
determined by the Company, in its sole discretion, that is within five (5)
business days following the end of the Deferral Period chosen by such
Participant pursuant to subsections 2.2 and 2.3 hereof.

--------------------------------------------------------------------------------



                    1.7   “Fair Market Value” of the Company Stock with respect
to any date shall mean the average of the high and low sale prices of one share
of Company Stock as reported on the principal national securities exchange on
which the Company Stock is listed and traded or the NASDAQ Stock Market on the
date of determination, or, if there is no such sale on that date, then on the
last preceding date on which such a sale was reported. If the Company Stock is
not listed on an exchange or quoted on the NASDAQ Stock Market, or
representative quotes are not otherwise available, the “Fair Market Value” of
the Company Stock shall mean the amount determined by the Board of Directors of
the Company to be the fair market value based upon a good faith attempt to value
the Company Stock accurately.

                    1.8   A “Participant” shall mean an Award recipient (i) who
is a member of a select group of management or highly compensated employees of
the Company for the Performance Period, (ii) who is designated by the Company as
being eligible to make a deferral election hereunder with respect to such Award,
and (iii) who has made a voluntary election hereunder to defer all or part of
his or her Award Proceeds for such Award.

                    1.9   A “Subaccount” shall mean a deferral subaccount for a
Participant established by the Company under subsection 3.1 hereof.

                    1.10   A “Terminating Event” shall mean an event described
in section 6 hereof. 1.13. A “Termination Date” shall mean the date of any
Terminating Event.

2.   Voluntary Deferral

                    2.1   As part of the Award agreement, the Company shall
inform each potential Participant that he or she may elect to defer receipt of
all or part of the Award Proceeds which may become payable for any such Award by
an election made pursuant to this Plan and the maximum percentage of such Award
Proceeds that may be voluntarily deferred hereunder.

                    2.2   Subject to the maximum percentage established by the
Company under subsection 2.1 herein, a potential Participant may elect to defer
all or any part of his or her Award Proceeds for a particular Award. An election
to defer receipt of all or part of the Award Proceeds for a particular Award
shall be made by completing and delivering a Deferral Election Form to the
Company on a date that is both (i) within thirty (30) days following the date
the Award is granted and (ii) at least one year prior to the vesting date with
respect to such Award Proceeds. A Participant’s deferred Award Proceeds shall be
automatically deferred and credited to a Subaccount on the Credit Date following
the vesting date with respect to such Award Proceeds.

                    2.3    Each notice of deferral made pursuant to subsection
2.2 hereof shall state (a) the percentage of the Award Proceeds (subject to the
maximum percentage established by the Company for each Participant for such
Award) for such Award which a Participant elects to defer into a Subaccount
established in the name of such Participant, (b) the length of the Deferral
Period after which such deferred amount is to be distributed, and (c) if
desired, the name of one or more beneficiaries to whom the deferred amounts are
to be distributed upon the Participant’s death.

- 2 -

--------------------------------------------------------------------------------



                    2.4   Any portion of the Award Proceeds that is voluntarily
deferred pursuant to this Section 2 shall be distributed in a lump sum
distribution on the respective Distribution Date, unless distributed earlier on
account of a Terminating Event.

                    2.5   Each notice of deferral made pursuant to subsection
2.2 hereof shall be irrevocable and, with respect to the portion of any Award
Proceeds which a Participant elects to defer, the Participant shall have no
right to distribution thereof otherwise than on account of a Distribution Date
or a Terminating Event.

                    2.6   Notwithstanding anything herein to the contrary, upon
application by a Participant, the Company may, in its sole discretion, allow for
a re-deferral election upon such terms and conditions that it deems appropriate.

3.   Establishment of Subaccounts

                    3.1   Immediately after a Participant elects to defer Award
Proceeds, the Company shall establish, for bookkeeping purposes only, a separate
Subaccount for each Participant. A Participant’s deferred Award Proceeds
attributable to each Award, minus any amount required to be withheld pursuant to
Section 3121(v) of the Internal Revenue Code of 1986, as amended from time to
time (“Section 3121(v)”), shall be provisionally credited to the appropriate
Subaccount on the Credit Date following the applicable vesting date. Deferred
amounts shall be delineated in the form of Deferred Stock Units, with each
Deferred Stock Unit having a value equal to the Fair Market Value of one share
of Company Stock as of the Credit Date. At the time of such provisional
crediting, the Company shall subtract from the amount to be credited the
appropriate amount to be withheld for purposes of Section 3121(v) and shall
remit an amount equal to such withholding amount to the appropriate taxing
authorities in satisfaction of the requirements of Section 3121(v).

4.   Investment of Deferred Amounts

                    4.1   Any part of the Award Proceeds which a Participant
elects to defer, as provided in Section 2 hereof, and which is provisionally
credited to a Subaccount established in the name of such Participant, shall be
deemed invested in Company Stock and delineated in Deferred Stock Units. Each
Deferred Stock Unit shall appreciate or depreciate in value from the Credit Date
through the Distribution Date or earlier Termination Date in the same manner and
at the same rate as one share of Company Stock. To the extent that dividends are
paid on shares of Company Stock, each Deferred Stock Unit shall accrue dividend
equivalents having equal value to the value of the dividends paid on one share
of Company Stock. Such dividend equivalents shall be credited to each
Participant’s Subaccount on the regular dividend payment date for the Company
Stock and delineated in full or partial Deferred Stock Units.

- 3 -

--------------------------------------------------------------------------------



5.   Payment of Deferred Amounts

                    5.1   The Deferred Stock Units shall be paid out in a lump
sum to the respective Participants, or their chosen beneficiaries (or estate if
no beneficiaries are chosen or if no such chosen beneficiaries survive the
Participant) in the event of death, (i) on the respective Distribution Date or
(ii) following a Termination Date as stipulated in Section 6 below.

                    5.2   Deferred Stock Units will be distributed in shares of
Company Stock on a one to one ratio. Any deferred amount distributed hereunder
is compensation income to the respective Participant and is subject to
applicable tax withholding. The Company may deduct from any distribution
hereunder an amount up to the minimum amount necessary to satisfy all federal,
state and local taxes as required by law to be withheld with respect to such
distribution. In addition or in the alternative, the Company may require a
Participant to pay to the Company an amount up to the minimum amount necessary
for the Company to satisfy all federal, state and local taxes as required by law
to be withheld and in such event the Company may condition distribution on
payment of such withholding amount and postpone distribution of the deferred
amounts until such withholding amounts are paid to the Company by the
Participant. Partial Deferred Stock Units, whether created through the crediting
of dividend equivalents or as a result of tax withholding, shall be distributed
in cash having a value equal to the value of the partial Deferred Stock Unit
based on the Fair Market Value of the Company Stock on the date of distribution.

6.   Termination

                    6.1   Following the Termination Date with respect to a
Terminating Event, the corresponding amounts attributable to Deferred Stock
Units credited to Participants’ Subaccounts established hereunder shall be
distributed to Participants or their beneficiaries, as the case may be, as set
forth below.

                    6.2   The termination and liquidation of the Plan shall be a
Terminating Event with respect to all Subaccounts. In such an event, amounts
attributable to Deferred Stock Units credited to all Subaccounts shall be
distributed to Participants at such time as shall be determined by the
Administrator pursuant to Treasury Regulation section 1.409A-3(j)(4)(ix).

                    6.3   The following events shall constitute Terminating
Events with respect to each individual Subaccount maintained in the name of a
Participant:

 

 

 

 

(a)

the death of the Participant;

 

 

 

 

(b)

the Participant’s separation from service with the Company, as such term is
defined in the Treasury Regulations issued under Section 409A of the Code; or

 

 

 

 

(c)

the presentation by any Participant to the Board of Directors of the Company of
satisfactory evidence of a final determination by a court of competent
jurisdiction from which no appeal is or can be taken, or, in the event that no
litigation is pursued, the final determination by the United States Internal
Revenue Service, or analogous taxing authority of another jurisdiction, that all
or a portion of such Subaccount is currently taxable or taxable in any prior
year to the Participant, or a change in the tax laws of the United States, or
any other applicable jurisdiction, having the same effect (but only the amount
necessary to cover any such taxes, penalties and/or interest due to the
applicable taxing authority shall be distributed).

- 4 -

--------------------------------------------------------------------------------



7.   Right to Deferral Account

                    7.1   No Participant shall have any property interest
whatsoever in any Subaccount. Nothing contained herein and no action taken
pursuant to the provisions of this Plan shall create or be construed to create a
trust of any kind, or a fiduciary relationship between any Participant and the
Company. Any amounts which may be set aside by the Company for the purpose of
satisfying the Company’s obligations hereunder shall continue for all purposes
to be a part of the general assets of the Company and subject to the claims of
its general creditors, and no person other than the Company shall have, by
virtue of the provisions of this Plan, any interest in such amounts. To the
extent that a Participant acquires a right to receive a distribution of Deferred
Stock Units, such right shall create no right of action by the Participant
against the Company greater than the right of any unsecured general creditor of
the Company.

                    7.2   Notwithstanding any provision to the contrary
contained herein, no provision in this Plan shall create or be construed to
create any claim, right or cause of action against the Company arising from any
diminution in the value of any of the Subaccounts in connection with the deemed
investment of such Subaccount in accordance with Section 4 hereof. The liability
of the Company under this Plan shall be limited to the value of each of the
Subaccounts as computed in accordance with Section 4 hereof.

8.   Prohibition of Transfer and Assignment

                    8.1   The right of a Participant or any other person to any
payment under this Plan shall not be assigned, transferred, pledged or
encumbered except by will or by the laws of descent and distribution, and any
attempted assignment or transfer shall be null and void.

9.   Authority to Construe Plan; Claims Procedures

                    9.1   Administration. The Compensation Committee of the
Board of Directors of the Company shall act as the Plan administrator and shall
have full power and authority to interpret, construe, administer and make
determinations under the Plan (the “Administrator”), and the Administrator’s
interpretations and construction thereof, and actions thereunder, including any
determination of the amount of any deferred Award Proceeds shall be binding and
conclusive on all persons for all purposes. Neither the Administrator, the
Company, nor any officer or employee thereof shall be liable to any person for
any action taken or omitted in connection with the interpretation and
administration of this Plan unless attributable to his or its own willful
violation of the terms of the Plan. The Administrator, and any employee or
officer thereof, shall be indemnified by the Company for any liabilities costs
and expenses (including without limitation reasonable attorneys’ fees) incurred
by him or her as a result of actions taken, or not taken, in good faith and
without gross negligence or willful misconduct in connection with the
administration of the Plan.

- 5 -

--------------------------------------------------------------------------------



                    9.2   Claim. A Participant or his beneficiary or authorized
representative (each one being hereinafter referred to as a “Claimant”) who
expects a benefit under the Plan which he has not received may file a formal
claim for benefits under the Plan with the Administrator. The Administrator
shall review the claim and render a determination relating to the claim based on
this Plan document (including the Administrator’s power and authority to
interpret and construe the Plan and to make rules relating to the administration
of the Plan) and consistent with prior determinations rendered with respect to
similarly situated claims. The Administrator shall notify the Claimant within 90
days of the receipt of the claim of the Administrator’s determination relating
to the claim, unless the Administrator determines that special circumstances
require an extension of time for processing a claim, in which case the
Administrator shall notify the Claimant of the extension within 90 days of
receipt of the claim, specifying the special circumstances requiring an
extension and the date by which it expects to render a determination on the
claim, which determination must be rendered and notice given to the Claimant no
later than the 180th day following the receipt of the claim. If an extension is
required because the Claimant failed to submit the information necessary to
decide a claim, the time period for making a benefit determination set forth in
the prior sentence shall be tolled from the date on which the notification of
the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information. The determination notice
shall be in writing, sent by regular mail to the address specified by the
Claimant or if none is specified to the Claimant’s last known address, and must
contain the following information:

 

 

 

 

(a)

The specific reasons for a determination adverse to the Claimant, if applicable;

 

 

 

 

(b)

The specific reference to the pertinent Plan provision(s) on which the
determination is based;

 

 

 

 

(c)

If applicable, a description of any additional information or material necessary
to perfect the claim, and an explanation of why such information or material is
necessary; and

 

 

 

 

(d)

An explanation of the claims review procedure and the time limitations of the
review procedure applicable thereto, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an appeal
of any adverse benefit determination, if applicable.

For purposes of the claims procedures in this Section 9, claims, notifications
and determinations shall be deemed to be received when actually received and
parties shall be deemed to be notified and a notification shall be deemed to be
sent or submitted on the date that such notification is postmarked or actually
delivered by courier if not mailed.

- 6 -

--------------------------------------------------------------------------------



                    9.3   Appeal Procedure. A Claimant is entitled to request an
appeal of any adverse determination of his claim by the Administrator. The
request for appeal must be submitted in writing within 60 days of the receipt by
the Claimant of the notification of an adverse claim determination. Absent a
request for appeal within the 60-day period, the determination of the
Administrator regarding the claim will be deemed to be final and conclusive.
During the appeal process, the Claimant shall have a reasonable opportunity to
submit written confluents, documents, records and other information relating to
the claim and shall be entitled, free of charge, to reasonable access to and
copies of all documents, records and other information relevant to the claim.
The Administrator shall review the appeal of the initial claim determination
(including all comments, documents, records and other information submitted by
the Claimant, regardless of whether such information was submitted with the
original claim) and render a final determination.

                    9.4   Final Determination. Within 60 days following receipt
by the Administrator of the Claimant’s request for appeal, the Administrator
shall render a final determination relating to the claim, unless the
Administrator determines that special circumstances (such as the need to hold a
hearing) require an extension of time for processing the appeal, in which case
the Administrator shall notify the Claimant of such extension within 60 days
following receipt by the Administrator of the request for appeal, specifying the
special circumstances requiring an extension and the date by which it expects to
render a final determination on the appeal, which determination must be rendered
and notice given to the Claimant no later than the 120th day following the
receipt by the Administrator of the request for appeal. If an extension is
required because the Claimant failed to submit the information necessary to
decide a claim, the time period for making a benefit determination set forth in
the prior sentence shall be tolled from the date on which the extension
notification is sent to the Claimant until the date on which the Claimant
responds to the request for additional information. The final determination
shall be made in writing to the Claimant. The final determination shall (i)
recite the specific reasons for a determination adverse to the Claimant, if
applicable, with specific reference to the pertinent Plan provision(s) on which
the determination is based, (ii) state that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim and (iii) state
that the Claimant has a right to bring an action under Section 502(a) of ERISA,
if applicable.

10.   General Provisions

                    10.1   This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns and any Participant, his
heirs, executors, administrators and legal representatives.

                    10.2   This Plan is intended to comply with all applicable
provisions of Section 409A of the Code and all regulations, guidance, and other
interpretative authority issued thereunder (collectively, “Section 409A”), and
this Agreement shall be construed and administered in accordance with such
intent.If you are a “specified employee” within the meaning of the Section 409A
at the time of your “separation from service” within the meaning of Section
409A, then any payment otherwise required to be made to you hereunder on account
of your separation from service, to the extent such payment (after taking in to
account all exclusions applicable to such payment under Section 409A) is
properly treated as deferred compensation subject to Section 409A, shall not be
made until the first business day after (i) the expiration of six months from
the date of your separation from service, or (ii) if earlier, the date of your
death.

- 7 -

--------------------------------------------------------------------------------



                    10.3   This Plan does not create an employment relationship
between the Company and any Participant, and does not create in any Participant
any right or obligation to continue to provide services to the Company for any
length of time, and does not create in or on the part of any Participant or the
Company any rights except those set forth herein.

                    10.4   The Company may terminate or amend this Plan in whole
or in part at any time. Specifically, this Plan, as it relates to amounts
previously deferred hereunder and to future deferrals, (i) may be amended by the
Company at any time (without the consent of Participants) to take advantage of
any tax deferral methods or strategies allowed by or liberalized by, and (ii)
shall be amended (without the consent of Participants) to eliminate or amend any
provision of this Plan that is proscribed by, in either case, any legislative
changes relating to or regulatory, administrative or judicial action
interpreting the law governing non-qualified deferred compensation for deferral
arrangements similar to this Plan enacted, promulgated or decided following the
execution of this Plan.

                    10.5   Illegality of any provision hereunder shall not
affect enforceability of any other provision hereunder.

                    10.6   This Plan shall be construed in accordance with and
governed by the laws of the State of Connecticut without reference to the
conflict of laws provisions thereof.

                    10.7   Any controversy, claim or dispute arising out of or
relating in any way, directly or indirectly, to the Plan, including the amount
due any Participant hereunder, or the terms of the payment thereof, shall be
finally resolved by arbitration in Fairfield County, Connecticut in accordance
with the rules of the American Arbitration Association then in effect relating
to commercial arbitration.

- 8 -

--------------------------------------------------------------------------------